DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/02/2022.
Claims 2-7 are pending.  Claim 1 and 8 have been cancelled.
The following rejections are modified to address the deletions of TPM4_8047 with response to arguetmsn following. 
This action is FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite over “chromosome 13 coordinates 114566059-11456687”. As chromosome structure that encompasses these numbers differ depending on where the numbering counting start and any structures differences that occur in the structure numbered.  Further it is not clear with regard to the term “coordinates” if that encompasses the entire structure, a partial structure or some other relationship to the numbering.  Therefore the metes and bounds are unclear.   
Claim 7 is indefinite over “chromosome 2 coordinates”.  The claim does not recite what chromosome 2 coordinates to and as such the metes and bounds are unclear. 
Claim 8 is indefinite over “chromosome 19 coordinates 16187580-16188154”.  As chromosome structure that encompasses these numbers differ depending on where the numbering counting start and any structures differences that occur in the structure numbered.  Further it is not clear with regard to the term “coordinates” if that encompasses the entire structure, a partial structure or some other relationship to the numbering.  Therefore the metes and bounds are unclear.   
Response to arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following. The reply asserts that the recitation of chromosome coordinates meet the legal requirement as one would understand that these refer to specific locations on chromosomes and can be accessed using the University of California Santa Cruz genomics institute genome browser (p. 4-5).  
	These arguments have been fully reviewed but have not been found persuasive. 
First it is noted that limitations in the claims that rely on specific locations found on a browser would be considered improper incorporatton by reference.  Further, it is noted that there are many builds of chromosomes, and each have differences in the nucleotides represented by the numbering of the chromosome.  Therefore the chromosome numbering recited in the claims is indefinite as it is not clear which of these builds the numbering refers to in the claims.  The argument that one could refer to a browser is not persuasive, as it is not clear that the builds used on the browser would encompass the only embodiment of the recited structures.  As such the recitation of the numbering of the chromosomes is still unclear as it is not clear which specific structures these recitations encompass. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-7 s/are rejected under 35 U.S.C. 103 as being unpatentable over Orntoft et al. (US Patent Number 10106854 effective date Dec 19, 2013) in view of Jones et al. (US Patent Application 2011/0318738 Dec 29, 2011).
With regard to claims 2 and 6, Orntoft et al. teaches a method comprising extracting genomic DNA from a human sample, amplifying the methylation level using bisulfite treated genomic DNA and performing bisulfite sequencing PCR on GAS6 (column 2 lines 13-20, column 19 lines 33-45).   As such these amplification would encompass primers that bind to a portion (e.g. at least one nucleotide) of the region recited within the gene. However Orntoft et al. does not teach measuring methylation levels in ITPRIPL1. 
 	With regard to claims 3-4, Orntoft et al. teaches that the sample can be blood or prostate tissue (column 81 lines 5-8).  
	With regard to claim 5, Orntoft et al. teaches that the human individual has prostate cancer (column 81 lines 15-25).  
  However Orntoft et al. does not teach measuring methylation levels in ITPRIPL1. 
With regard to claims 2 and 7, Jones et al. teaches measuring CpG for prostate cancer samples (para 62) for ITPRIPL1 (para 13, 268,  321).  Although Jones et al does not teaches specific primers, the claims only require primers that bind to a region.   
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Orntoft et al. to screen known methylation regions in samples including ITPRIPL1 as taught by Jones.  The ordinary artisan would have a reasonable expectation of success as these are regions that have detectable methylation and the clams requires amplification and measurement of levels using routine bisulfite analysis methods.  
 Response to arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following. 
The reply asserts that there is no prima facie case of obviousness as one of ordinary skill in the art would not combine Orntoft and Jones (p. 2).  The reply asserts that there are over 7000 other genes and would not select these particular genes (p. 3).  The reply further asserts that the combination would be impermissible hindsight reasoning to combine (p. 3). 
These arguetmsn have been reviewed but have not been found persuasive.
It is noted that the claims are not limited to only the 2 genes recited, but rather can include any number of genes.  Further, it would be obvious that one can screen any known methylation regions including ITPRIPL1 with the method of Orntoft and these genes are within a finite number of genes with methylated regions.  The reply asserts that the combination is impermissible hindsight.  The applicant is directed to MPEP 2145[R-6] X A for guidance for impermissible hindsight.  MPEP discloses that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper".    The combination of Orntoft and Jones is based upon the well-known method of screen known genes with methylation using known assays (PCR).    As such the combination of art does not rely on any knowledge which is only found in the applicant's disclosure, but rather knowledge which was known by the ordinary artisan at the time of filing.
Conclusion
10.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634